Order of the Appellate Division reversed and the determination of the State Liquor Authority confirmed, without costs, upon the ground that there was substantial evidence before the Authority to support its conclusion that the licensee suffered or permitted gambling on the licensed premises in violation of *906subdivision 6 of section 106 of the Alcoholic Beverage Control Law (see, e.g., Matter of Avon Bar & Grill v. O’Connell, 301 N. Y. 150). No opinion.
Concur: Chief Judge Desmond and Judges Dye, Fuld, Van Voorhis, Burke, Foster and Scileppi.